NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT                            SEP 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.    16-10241

                Plaintiff-Appellee,             D.C. No.
                                                4:15-cr-01488-FRZ-LCK-1
 v.

SANTIAGO ARCE-RODRIGUEZ,                        MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    16-10242

                Plaintiff-Appellee,             D.C. No.
 v.                                             2:13-cr-00653-FRZ-CRP-1

SANTIAGO ARCE-RODRIGUEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Frank R. Zapata, District Judge, Presiding

                        Argued and Submitted June 8, 2017
                              Pasadena, California

Before: REINHARDT and KOZINSKI, Circuit Judges, and BERG,** District
Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Terrence Berg, United States District Judge for the
Eastern District of Michigan, sitting by designation.
      Santiago Arce-Rodriguez appeals his conviction and sentence for reentry
after deportation, in violation of 8 U.S.C. § 1326, and also appeals his sentence for

violation of supervised release. We have jurisdiction under 28 U.S.C. § 1291 and
affirm.
      A jury convicted Arce-Rodriguez of re-entry after deportation. This

conviction also constituted a violation of his supervised release conditions. The
district court thus sentenced him both on the re-entry after deportation conviction
and the supervised release violation.

      1. Because detention at the border is frequently more akin to a Terry stop
than a full-custody arrest, Arce-Rodriguez’s argument that his statements should be
suppressed fails. 392 U.S. 1 (1968). During such temporary detentions at the

border, it is not necessary to provide a Miranda warning before asking questions
reasonably related to Appellant’s immigration status. See United States v.
Cervantes-Flores, 421 F.3d 825, 829-30 (9th Cir. 2005) overruled on other grounds
by Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009). Moreover, the
remaining evidence adduced at trial was sufficient to prove Appellant’s
immigration status and all of the other elements of the offense, thus supporting the
jury’s verdict.
      2. The record shows that the district judge, after considering the sentencing
factors under 18 U.S.C. § 3553(a), imposed a sentence below the government’s
recommendation of 51 months, and Arce-Rodriguez presented no grounds that
would compel a below-guidelines sentence. United States v. Stotreau, 524 F.3d
988, 1002 (9th Cir. 2008). Considering the totality of the circumstances, we


                                          2                                    16-10241
conclude that the district court did not abuse its discretion in imposing a total term
of imprisonment of 36 months.1

       AFFIRMED.




1
  Arce-Rodriguez also argues that it was unfair to increase his term of incarceration based on his
supervised release violation because he was deported and thus unable to benefit from the
resources that the supervised release program normally affords offenders. Arce-Rodriguez cites
no authority that would allow us to disturb the district court’s sentence on these grounds.


                                                3                                          16-10241